                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 ARCELL H. JOHNSON                                                            CIVIL ACTION

 VERSUS                                                                          NO: 19-11346

 JEFFERSON PARISH                                                              SECTION: T(4)
 CORRECTIONAL CENTER


                                           ORDER

       Considering the complaint, the record, the applicable law, the Magistrate Judge’s

Report and Recommendation, and the failure of Plaintiff to file any objections to the Magistrate

Judge’s Report and Recommendation, the Court hereby approves the Magistrate Judge’s Report

and Recommendation and adopts it as its opinion herein.

       Accordingly, IT IS ORDERED that Plaintiff’s suit is dismissed with prejudice for failure

to prosecute pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 41.3.1.

       New Orleans, Louisiana, on this 28th
                                       ____ day of August, 2019.




                                                     GREG GERARD GUIDRY
                                                   UNITED STATES DISTRICT JUDGE
